Citation Nr: 1757856	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-26 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to warrant the reopening of a claim for service connection for a left knee disability. 

2.  Entitlement to service connection for a left knee disability. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Wade, Associate Counsel


INTRODUCTION

The Veteran served in the Army from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction was subsequently transferred to the St. Petersburg, Florida RO.  In August 2017, the Veteran presented testimony in a Travel Board hearing before the undersigned.  A copy of the transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The RO denied service connection for a left knee disability in a June 1971 rating decision on the basis that the evidence did not show the Veteran suffered from a current disability.  The Veteran did not appeal this decision, nor was new and material evidence submitted within a year.

2.  Evidence received subsequent to the June 1971 RO decision is not cumulative or redundant, and it relates to an unestablished fact necessary to reopen the claim of entitlement to service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The June 1971 RO decision that denied service connection for a left knee disability is final.  38 U.S.C. §7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.§ 5108 (2012); 
38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA) 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.159, 3.326.  Under the Veteran's Claims Assistance Act (VCAA), when the VA receives a complete or substantially complete claim for benefits, the VA has a duty to notify the claimant of (1) the required information that is necessary to substantiate the claim, (2) the information the VA will obtain on the Veteran's behalf, and (3) the information the claimant is expected to provide.  38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017). 

VA's duty to notify was satisfied by letters dated September 2010 and December 2010.  See 38 U.S.C.A. §§ 5102, 5103 (West 2014); 38 C.F.R. § 3.156 (2017); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help the claimant obtain evidence that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159 (c) and (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has met its duty to assist the Veteran.  VA obtained all other relevant records identified by the Veteran.  These records have been associated with the claims file.  Additionally, the VA obtained a medical opinion in January 2011 and an addendum to this opinion in February 2011.
 
Lastly, the Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.  Therefore, the VA has satisfied its duties to notify and assist for this claim. 

II.  Reopening Previously Denied Claims

The Veteran originally filed a claim for service connection for a left knee disability in February 1971.  The claim was denied in a June 1971 decision by the RO.  The Veteran did not appeal, and the RO's decision became final.  

The Veteran requested in August 2010 that VA reopen his previously denied claim. Generally, pursuant to 38 U.S.C.A § 7104(b), a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed based upon the same factual basis.  However, an exception to this is 38 U.S.C.A.
§ 5108, which permits the reopening of a claim if there is new and material evidence presented or secured with respect to the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 118, (2010).  The Board's analysis of the issue of reopening must be limited to the subject of existence of new and material evidence alone and must not be an outcome-based decision.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

The Veteran's claim was previously denied in a June 1971 RO decision on the basis that the Veteran had not submitted any medical records that showed he had, at the time of the decision, a current knee injury and that the disability had existed since discharge. 

After the 1971 denial became final, the Veteran submitted medical treatment records from October 1999 to February 2011 which showed that he currently has a disability of degenerative arthritis in his left knee.  These records relate to the current disability element for service connection.  This element was not established at the time of the 1971 denial and is necessary to substantiate a claim for service connection for the Veteran's left knee disability.  Accordingly, the Board finds new and material evidence has been submitted, and the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened.  The appeal is granted to that extent only.  


REMAND

The Veteran contends that his left knee disability is etiologically linked to his active duty service.  At his hearing, he stated that he has had continuous symptoms of a knee disability from his time in basic training to the present.  The Veteran also stated that his issues with his left knee began during his teenage years and have progressively become worse.  To corroborate his claim that his present left knee disability is related to his service, the Veteran has submitted buddy statements verifying the his continuous problems with his left knee. 

To assist the Veteran with his claim, VA provided him with an exam in January 2011.  The VA examiner who performed this exam wrote an addendum to the examination in February 2011.  In the January 2011 opinion, the examiner noted that the Veteran reported having pain in his left knee prior to his service.  In the February addendum opinion, the examiner opined that the Veteran's left knee is less likely as not connected to the injury the Veteran suffered in-service.  The examiner relied on a lack of medical evidence showing that the Veteran suffered continuous symptoms with his knee between the time he entered service in 1968 and when the Veteran started complaining of knee pain due to constant kneeling as a painter in 2002. 

A veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017).  When examined upon induction into service, there was no indication that the Veteran had issues with his left knee.  While in service, during a 1970 examination the Veteran checked "yes" under "tricked or locked knee," but the examiner did not make any further comments except: "when get cramps in legs can't walk."  Absent this notation, there is no other indication in the Veteran's service treatment records that he suffered from a left knee disability during service.  Nonetheless, the VA examiner who performed the January 2011 examination made notation that the Veteran's left knee problems preexisted service.  The etiology opinion was based, at least in part, on evidence which is not included in the claims file.  

Furthermore, the examiner did not take into account the Veteran's reports of continuous symptomology of his left knee disability from the time of discharge to the present.  The Veteran is competent to report that he experienced a knee injury during basic training and that the disability was present from the time of discharge until the present.  The Board finds no reason to question the Veteran's veracity with regard to this reported symptomology.  The Veteran's statement, therefore, constitutes evidence of a left knee disability from the time of discharge to the present.  

The Board finds a remand is required to address the Veteran's contentions that he has had continuous symptomology with his left knee.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his left knee disability.  All indicated tests and studies should be conducted. After reviewing the claims file, the examiner should offer comments and an opinion addressing the following: 

(a) Is it at least as likely as not that the Veteran's current left knee disability is a direct result of the Veteran's time in active duty service? 

(b) If the examiner believes that the Veteran's left knee disability began prior to service, the examiner is asked to opine whether there is clear and unmistakable evidence that the Veteran's left knee disability preexisted service? The examiner must identify the left knee disability, the relevant evidence, and provide a medical basis for such an opinion.

The examiner should note that recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners.  Therefore, the Veteran's statements about his knee during his teenage years cannot serve as the sole basis for finding clear and unmistakable evidence that the knee disability began prior to service.

(c) If there is clear and unmistakable evidence that the disability pre-existed service, is there clear and unmistakable evidence that the pre-existing disability did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?

(d) If there was an increase in the severity of the Veteran's disability, was such increase unmistakably due to the natural progress of the disability?

(e) The Veteran's allegations of continuity of symptomatology of his left knee disability are to be presumed true for purposes of this opinion; the examiner must address this evidence and provide an addendum opinion as to whether this evidence changes the prior opinion regarding whether the Veteran has a left knee disability which was incurred in or aggravated by the Veteran's active duty service.  The examiner must comment on the Veteran's lay statements regarding the progression of the claimed disability and whether it makes sense from a medical point of view.  

A complete rationale for all opinions and conclusions reached should be provided.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim on appeal in light of all pertinent evidence (particularly, all that added to the claims file since the RO's last adjudication of the claims) and legal authority.  

5.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative a supplemental statement of the case that includes clear reasons and bases for the determination, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


